Title: From James Madison to James Monroe, 3 December 1804
From: Madison, James
To: Monroe, James


private
Dear SirWashington Decr. 3. 1804
Capt. Dulton, who brought despatches for Mr. Pinkney and now returns with others for you, has a claim on the Spanish Govt. which he will explain to you; and which he wishes to receive your attention as far as will consist with the distinction between your functions & those of the Ordinary Minister. I have apprized him of this distinction, and of the danger of a precident that might load you with business unsuitable to the character you will appear in, and disadvantageous to the real objects committed to you. He feels the force of these considerations, but believing that his case is a peculiar one, and derives a further peculiarity from the use now made of his services, as also that some favorable moment may occur, in which a word from you in his favor may be dropped with great effect, and so incidentally as to be free from every objection, He has obtained a promise which I now fulfil, of mentioning in a private letter the interest that is taken in his success, and the pleasure that will be felt if it should be promoted by any countenance, which can with perfect propriety be given by you.
Capt Dulton, goes immediately to Spain, with despatches, of which sundry copies have been sent to England; so that you will be sure to get them whether you should be in the one or the other of those Countries. A letter from Mr. Pinkney just recd. shews that Spain, has laid aside certain reinforcements intended for Florida &c. Whether this step proceeded from the note he put in as he supposes, or partly from that & partly from the posture of her affairs with England, it is a proof that she does not wish to quarrel with the U. S. and that the moment for your operations may have particularly arrived.
We have the fullest confidence in the prudence with which you will make use of such an oppy. as well as of every other, for the purposes with which you are charged. Mr. Bowdoin is to succeed Mr. P. It is probable that some little time will elapse before he will be able to embark. Your last letter from London was dated on the 8th. of Sepr. By Mr. Graham I learn that you were there on the 26⟨th⟩. and by a letter from Mr. Purviance to him of the 21. it appears that the prospect of your negociation with the B. Govt. was flattering neither as to the time nor the complection of its issue. We do not however altogether despair of a less unfavorable acct. in your next letters which we look for in every mail that arrives. With sincerest regard & esteem I am Yrs.
James Madison
Capt Dulton has been paid his expences for returning, as well as coming. He is told however that in case he should learn on his reaching port that you are at Madrid, he may hasten his arrival there, at a reasonable expense which you will reimburse, so far as it is additional to that of ordinary travelling.
